Citation Nr: 1232496	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  05-27 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for asthma, to include as secondary to service-connected ulcerative colitis.

2.  Entitlement to service connection for allergies, to include as secondary to service-connected ulcerative colitis.

3.  Entitlement to service connection for a disability manifested by muscle and joint weakness and pain, to include as secondary to service-connected ulcerative colitis.

4.  Entitlement to service connection for tinnitus.

5. Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for an upper gastrointestinal disorder, inclusive of gastroesophageal reflux disease (GERD), to include as secondary to service-connected ulcerative colitis.

7.  Entitlement to an initial rating in excess of 0 percent for vascular and tension headaches prior to April 23, 2010, and in excess of 10 percent on and after April 23, 2010.

8.  Entitlement to a higher level of VA compensation, claimed as due to a miscalculation by VA in light of the Veteran's election to receive full VA compensation in lieu of military retirement pay.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to September 1968.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions entered in January 2005 and May 2009 by the Department of Veterans Affairs (VA) Regional Office in Wichita, Kansas.  

The RO's development of the Veteran's claims for service connection for bilateral hearing loss, and for service connection for an upper gastrointestinal disorder, were founded on its determination that the questions for adjudication were whether new and material evidence had been received by VA to reopen the previously denied claims.  The Board disagrees, finding that 38 C.F.R. § 3.156(c) applies based on the additional service records while the Veteran remained on the Temporary Disability Retired List following his release from active duty added to the record, which were not on file as of the January 1981 and September 1985 rating decisions, respectively.  To that end, the Veteran's claims for service connection for bilateral hearing loss and service connection for an upper gastrointestinal disorder must be addressed without regard to the prior denials.  As such determination is favorable to the Veteran, he is not prejudiced by the Board's determination in this regard.

By its February 2008 decision, the Board determined that new and material evidence had been received to reopen previously denied claims for service connection for disability manifested by muscle joint weakness and pain, and for an acquired psychiatric disability and remanded those reopened claims to the RO via the VA's Appeals Management Center (AMC) in Washington, DC, for additional development.  In addition, the Board remanded the Veteran's claims for service connection for allergies and asthma, his claim for service connection for an upper gastrointestinal disorder, and his claim for initial compensable rating for headaches, so that additional development as to each could be accomplished.  As well, the Board determined that the Veteran had timely filed a notice of disagreement with respect to the RO's adverse action involving his claim for a higher level of VA compensation as due to a miscalculation by VA based on the election to receive full VA compensation as of July 8, 2003, in lieu of military retirement benefits, and remanded that matter for issuance of a statement of the case, pursuant to the holding in Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

On remand, the Veteran initiated separate claims for service connection for bilateral hearing loss and tinnitus, the former of which was a claim to reopen based on a prior denial on the merits.  Those claims were denied by the RO through its May 2009 action and inasmuch as an appeal relating thereto has been initialed and perfected, those matters are herein addressed.  

Also on remand, the RO determined, without issuance of a statement of the case, that the issue identified by the Board in February 2008 as to the Veteran's entitlement to increased VA compensation on the basis of a miscalculation following his waiver of retired military pay from the service department had been resolved through the RO's letter of May 16, 2006.  The Veteran it is noted has not indicted that the matter is resolved to his satisfaction and on that basis, further remand of the matter is required per Manlincon, supra.

By its rating decision of March 2012, the RO granted service connection for an acquired psychiatric disability, diagnosed as bipolar disorder.  That action effectively removes that matter from the Board's appellate jurisdiction and it is not herein further discussed.  By the same rating decision, the RO increased the initial rating assigned for headaches from 0 to 10 percent, effective from April 23, 2010.

The issues of the Veteran's entitlement to service connection for allergies, asthma and disability manifested by muscle and joint weakness and pain; service connection for an upper gastrointestinal disability; entitlement to higher initial ratings for vascular and tension headaches; and entitlement to a higher level of VA compensation, claimed as due to a miscalculation by VA in light of the Veteran's election to receive full VA compensation in lieu of military retirement pay, are address in the remand portion of the decision below and are remanded to the RO via the AMC.  


FINDINGS OF FACT

1.  Bilateral hearing loss meeting the criteria of 38 C.F.R. § 3.385 is currently shown and is reasonably attributable to inservice acoustic trauma.  

2.  Tinnitus is reasonably attributable to inservice acoustic trauma.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.385 (2011).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the disposition herein reached is favorable to the appellant, the need to discuss the VA's efforts to comply with the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), as codified in the United States Code, its implementing regulations, or the body of law interpretive thereof, is obviated.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).

It is well-established doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits of such case, and that a potential jurisdictional defect may be raised by the tribunal, sua sponte or by any party, at any state in the proceedings, and, once apparent, must be adjudicated.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).

In general, decisions of the agency of original jurisdiction (the RO) or by the Board that are not appealed within in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

As of October 6, 2006, 38 C.F.R. § 3.156(c) provides, in pertinent part, that notwithstanding any other section, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  

Applicable law provides that service connection will be granted if it is shown that the appellant suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, certain chronic diseases, such as an organic disease of the nervous system, including a sensorineural hearing loss and tinnitus, may be presumed to have been incurred or aggravated during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d)(2011). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The record reflects that the Veteran's original claim for service connection for ear problems was initially denied by RO action in April 1969, with his claim for bilateral hearing loss being denied most recently by VA through the RO's rating decision of January 1981.  The basis of the denial was that hearing loss of either ear was not shown on the Veteran's separation examination and that no history of any abnormal audiometric examinations in service or any clear history of inservice acoustic trauma was indicated.  Notice of the January 1981 denial and the Veteran's appellate rights was furnished to him later in the same month at his address of record.  No timely appeal of the January 1981 denial of service connection for hearing loss was initiated, thereby rendering final the January 1981 action.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104. 

The Veteran submitted a claim to reopen for service connection for hearing loss in December 2008, along with an original claim for service connection for tinnitus.  The RO denied each such claim by its rating decision of May 2009, finding that new and material evidence had not been received by VA with which to reopen the previously denied claim for service connection for hearing loss and that there had been no showing of tinnitus during the 30 to 40 year period following service separation.  An appeal followed, which was perfected as to each such matter.  

As noted above, the RO's development of the Veteran's claim for service connection for bilateral hearing loss was founded on its determination that the question for adjudication was whether new and material evidence had been received by VA to reopen the previously denied claim.  The Board disagrees, finding that 38 C.F.R. § 3.156(c) applies based on the additional service records while the Veteran remained on the Temporary Disability Retired List following his release from active duty added to the record, which were not on file as of January 1981.  Among those records are those indicating the existence of left ear hearing loss on a periodic medical examination in January 1971.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  At that time, the Veteran complained of ear problems, including hearing loss, and findings from an audiogram yielded a diagnosis of hearing loss of the left ear.  To that end, the Veteran's claim for service connection for hearing loss must be addressed without regard to the prior denial.  

The Veteran alleges inservice acoustic trauma from training exercises in which he engaged during service, but particularly at a point in time shortly following his entrance onto active duty. The Veteran reports that he was exposed to excessive noise levels without ear protection through weapons fire and explosions, including discharge of rifles, shotguns and grenades.  He further reports having had hearing loss and tinnitus for many years which he himself attributes to inservice acoustic trauma and notes that his noise exposure after service was but minimal.  

There is no question that the Veteran is competent to state what comes to him through his senses, including what he personally observes and what others have told him.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Veteran's own account that he cannot hear well and experiences tinnitus in either ear, now and in years past, is competent and credible.  

The Veteran's ex-spouse provides corroboration of the Veteran's account.  In her written statement, received by VA in January 2009, she recalled the Veteran's inservice complaints relating to his ears which included ear pain and infection and which adversely affected him in performing his assigned duties as a telephone switchboard operator.  She further reported that the Veteran had complained in her presence of ringing of his ears during a period of duty in Alaska.  

The Veteran is not competent to offer a medical diagnosis of hearing loss meeting the threshold criteria of 38 C.F.R. § 3.385, inasmuch as there is no showing that he is in possession of the medical education or training as to permit him to offer a competent opinion as to the presence or absence of hearing loss for VA purposes.  However, VA audiometric testing undertaken in December 2008 denotes findings verifying the presence of hearing loss of each ear meeting the criteria of 38 C.F.R. § 3.385, as well as tinnitus.  

Service treatment records complied during active duty are negative for any indications of hearing loss or tinnitus.  Left ear hearing loss is nonetheless shown as of January 1971 and findings from private audiometric testing in October 1973 are noted to identify sensorineural hearing loss of both ears.  At 4000 Hertz, decibel losses of approximately 30 of the left ear and 60 of the right ear were identified.  A variety of ear complaints, including that of hearing loss, are identified in medical records complied in the late 1970s and early 1980s.  

The RO points out that the Veteran indicated but a 30-year history of tinnitus at the time he underwent VA audiometric testing in late 2008.  Moreover, the RO utilizes that account as a basis to conclude that the Veteran's tinnitus was not of service origin.  That conclusion does not appear to incorporate the credible statements of the Veteran and his former spouse as to the onset of tinnitus.  Moreover, the Veteran is shown to have voiced a complaint of tinnitus to attending service department medical personnel in June 1980 and he again specifically complained of tinnitus, as well as hearing loss, on the occasion of a VA medical examination in February 1983.  

As indicated above, the Veteran has chronicled acoustic trauma in service as a result of his exposure to excessive noise levels from weapons fire and he credibly indicates that ear protection was not available.  The Board thus concedes the existence of inservice acoustic trauma.  

The Board is mindful that there is evidence both for and against entitlement to service connection for hearing loss and tinnitus; however, the evidence supportive of entitlement to service connection is found to outweigh evidence to the contrary.  The Veteran's testimony is competent, credible and probative as to the existence of hearing loss and tinnitus from service or a point in time closely approximating his date of discharge from active duty.  He likewise credibly describes the presence of continuing hearing loss and tinnitus throughout the years and there is corroborating medical or lay evidence of their existence in service or from a date only slightly removed from service separation.  Inasmuch as the evidence is at last in relative equipoise as to the service incurrence of hearing loss and tinnitus, the benefit of the doubt is resolved in the Veteran's favor and grants of service connection for bilateral hearing loss and tinnitus are found to be warranted.  



ORDER

Service connection for bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.  


REMAND

Additional procedural and evidentiary development of the issues remaining on appeal is needed.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Previously requested action involving the issuance of a statement of the case per Manlincon regarding the Veteran's claim for an increased level of VA compensation based on  his waiver of military retired pay has not been accomplished in violation of the holding in Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Remand is required as a matter of law for compliance.  

The record reflects that, following the RO's action in March 2012 increasing the initial rating assigned for headaches to 10 percent, the Veteran in response to the RO's request, indicated in his written, signed statement, received by VA on April 26, 2012, that his appeal relating to the initial rating for headaches was satisfied.  This would ordinarily result in entry of a dismissal on that issue on appeal.  It is, however, noted that the Veteran's representative in his July 2012 brief argues in favor of higher initial ratings for headaches.  Remand for clarification of the Veteran's desire for withdrawal of the issue of the rating for assignment for headaches is needed, and, depending on the response, completion of any other needed development.  

On remand, the Veteran in his written statement, received by the RO in October 2010, noted that he had previously participated in a program of VA vocational rehabilitation and training following his discharge from service in 1968 and that his progress in that program was in effect thwarted by his multiple disabilities, some of which he specifically cited.  He reported that his claimed disorders required him to reduce his training time by one-half.  He therein requested that VA associate the records relating to his VA program of vocational rehabilitation with his VA claims file, actual or virtual, but to this date this has not been accomplished.  Remand to locate and associate those records is required.  

A disability will be service connected when that disability is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a) (2011).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b) (2011).  Therefore, a disability may be service connected on a secondary basis by demonstrating that that disability is either (1) "proximately due to or the result of [an already] service-connected disease or injury," 38 C.F.R. § 3.310(a) (2011), or (2) aggravated by an already service-connected disease or injury, "whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition,"  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Kyhn v. Shinseki, 24 Vet. App. 228, 240 (2011); Smith v. Shinseki, 24 Vet. App. 40, 49 (2010).

The Court of Appeals for Veterans Claims has indicated that "not due to," "not caused by," or "not related to" a service-connected disability is insufficient to address the question of aggravation under § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 449 (1995) ("[I]t is a big stretch of the English language to construe the phrase 'no etiological relationship between the veteran's service-connected right knee arthritis and the subsequent onset of left knee and bilateral hip arthritis' as encompassing aggravation, especially considering the use of the word 'onset.' ").

The Board by its February 2008 remand requested that VA medical opinions be obtained as to the service onset and nature of the relationship between claimed allergies, asthma, an upper gastrointestinal disorder, and disability manifested by muscle and joint pain and weakness and the Veteran's service-connected ulcerative colitis.  On remand, various examinations were afforded the Veteran, but the medical opinions furnished did not include any pertaining to direct or presumptive service incurrence, nor was the question of secondary service connection and specifically, aggravation, adequately addressed as to muscle and joint weakness and pain or an upper gastrointestinal disorder in relationship to service-connected ulcerative colitis.  Remand for corrective actions is necessitated.  Stegall, supra.

Accordingly, the case is REMANDED for the following action:

1.  Per Manlincon, issue to the Veteran a statement of the case as to his entitlement to a higher level of VA compensation, claimed as due to a miscalculation by VA in light of his election to receive full compensation in lieu of military retirement pay.  Also, advise the Veteran of the requirements for the timely perfection of any appeal relating to that matter.

2.  Request in writing that the Veteran clarify his April 2012 written statement as to his withdrawal from appellate consideration of the issue of his entitlement to an initial rating for vascular and tension headaches, in light of his representative's argument on the matter provided in July 2012.  Depending on his response and the outcome of other development herein sought, ascertain whether any additional development, including reexamination, is needed, and, if so, accomplish all needed development.  

3.  Obtain for inclusion in the Veteran's VA claims folder, all pertinent records of VA medical treatment not already on file.

4.  Associate with the Veteran's VA claims folder all of his VA vocational rehabilitation and training files and counseling subfolders since 1968.

5.  Thereafter, obtain medical opinions from appropriate professionals as to the Veteran's claims for direct and secondary service connection for allergies, asthma, a disability manifested by muscle and joint pain and weakness, and an upper gastrointestinal disorder.  The Veteran's VA claims folder should be provided to each individual VA medical professional for use in the study of the case and the report(s) compiled should reflect whether in fact the claims folder was provided and reviewed.  If in the opinion of the VA medical professionals further medical examinations are necessary, those evaluations should be undertaken and should entail a complete medical history, clinical evaluation, and all indicated testing.  The VA medical professionals should address the following questions, providing a complete rationale for each opinion offered:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's claimed allergies, asthma, a disability manifested by muscle and joint pain and weakness, and/or an upper gastrointestinal disorder originated during his period of active service from February 1966 to September 1968 or are otherwise attributable to that period of military service?

(b) Is it at least as likely as not (50 percent or greater probability) that any joint arthritis, or ulcer of the upper gastrointestinal tract, was manifested within the one-year period immediately following the Veteran's discharge from service in September 1968, and, if so, how and to what degree was either process manifested?  

(c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's claimed allergies, asthma, a disability manifested by muscle and joint pain and weakness, and/or an upper gastrointestinal disorder was/were directly caused by his service-connected ulcerative colitis or treatment therefor?

(d) Is it at least as likely as not (50 percent or greater probability) that any of the Veteran's claimed allergies, asthma, a disability manifested by muscle and joint pain and weakness, and/or an upper gastrointestinal disorder was aggravated by his service-connected ulcerative colitis or treatment therefore?  

The VA medical professionals are advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence or nexus to service as to find against such matters.  More likely and as likely support the contended relationship; less likely weighs against the claim.

The VA medical professionals are further advised that aggravation for legal purposes is defined as a chronic worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.  

6.  Lastly, readjudicate the issues remaining on appeal and if any benefit sought on appeal is not granted to the Veteran's satisfaction, he should be furnished a supplemental statement of the case and afforded a reasonable period in which to respond, before the record is returned to the Board for further review.  

No action by the Veteran is required until he receives further notice.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


